Opinion issued December 16, 2004














In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-04-01144-CR
____________

ADEOLA OLAYINKA AKINTONDE, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from County Criminal Court at Law No. 8
Harris County, Texas
Trial Court Cause No. 1250085



 
MEMORANDUM  OPINION
               Appellant, Adeola Olayinka Akintonde, was convicted by a jury of
misdemeanor theft on October 28, 2004.  He was sentenced to 100 days’ jail
confinement, which was suspended with placement on community supervision for
one year, and a $100 fine.  Appellant filed a notice of appeal on that same date.  On
November 1, 2004, appellant appeared before the trial court for a hearing.  The
reporter’s record of the hearing reads, in its entirety, as follows:
THE COURT:  We’re back on the record in cause No. 1250085,
State of Texas versus Adeola Olayinka Akintonde.  This was the
trial case from last week.  And Mr. Akintonde is before the Court
at this time.  His trial counsel withdrew from representation and
the State is represented by Ms. Keri Fuller and the defendant is
present.
 
Mr. Akintonde, you  had given notice of appeal last week after
your trial?
 
THE DEFENDANT:  Yes, sir.
 
THE COURT:  A written notice of appeal.  And this morning, I
had offered to you to fill out a financial affidavit, so that I could
hold an indigency hearing for purposes of appointing you counsel
and providing you a record of your trial for the appeal.  You
indicated to me this morning you do not wish to appeal; you wish
to drop the appeal.  Is that correct?
 
THE DEFENDANT:  Yes, sir.
 
THE COURT:  You’re waiving your appeal and withdraw your
notice of appeal at this time; is that correct?
 
THE DEFENDANT:  Yes, sir.
 
THE COURT:  For purposes of the record, you read and write the
English language and you understand what I’m saying; you’re a
citizen of the United States, as a matter of fact?
 
THE DEFENDANT:  Yes, sir.
 
THE COURT:  Is there anything else you wish to tell the Court
other than that?
 
THE DEFENDANT:  I don’t know.
 
THE COURT:  You do not want to appeal, you just want to go
forward with the sentence, which is probation and completing the
jail therapy?
 
THE DEFENDANT:  Yes, sir.
 
THE COURT:  The appeal is withdrawn at this time.  There may
be some forms for you to fill out for purposes of doing it.  Good
luck to you, sir.

               Appellant has not filed a written motion to withdraw the appeal.  See Tex.
R. App. P. 42.2(a).  However, given appellant’s expressed desire to forego pursuit of
his appeal, we conclude that good cause exists to suspend the operation of Rule
42.2(a) in this case in accordance with Rule 2.  See Tex. R. App. P. 2.  We have not
yet issued a decision.  Accordingly, the appeal is dismissed. 
               The Clerk of this Court is directed to issue the mandate.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Keyes and Alcala.
Do not publish.  Tex. R. App. P. 47.2(b).